692 S.E.2d 627 (2010)
STATE of North Carolina,
v.
Robert SARTORI, Defendant.
No. 421P09.
Supreme Court of North Carolina.
January 28, 2010.
Bruce T. Cunningham, Jr., Southern Pines, for Robert Sartori.
Daniel P. O'Brien, Assistant Attorney General, for State of North Carolina.


*628 ORDER

Upon consideration of the petition filed by Defendant on the 7th of October 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."